               Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 1 of 6 PageID# 1
 AO 91 (Rev. 11/11) Criminal Complaint                                                            p" L Ig
                                     United States District Court                                          APR 1 8 2019        y
                                                              for the

                                                  Eastern District of Virginia                       CLERK. U.S. DlSl RIC I uuuKI
                                                                                                            RICHMOND. VA


                   United States of America
                                V.


                        John T. Pruitte
                                                                        Case No. 3:19  ryi]ii20

                           Defendant(s)


                                               CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of               December 22, 2017             in the county of             Dinwiddie             in the
       Eastern         District of          Virginia         ,the defendant(s) violated:

          Code Section                                         .          Offense Description ^           _
21 use Sections 841(a)and 846               Conspiracy to Distribute a Mixture and Substance Containing a Detectable
                                            Amount of Fentanyl and Acetylfentanyl.




          This criminal complaint is based on these facts:

          See attached affidavit.




          Sf Continued on the attached sheet.



           Reviewed by AUSA/SAUSA:                                                                    ''s signature

           Angela Mastandrea-Miller, AUSA                                                      A. J. Ulery
                                                                                           Printed name and title


 Sworn to before me and signed in my presence.
                                                                                               fSI
                                                                                    David J.Novak
 Date: AplT/L I hf                                                                  United States Ma!
                                                                                             Judge's signature

 City and state:
                                                                                           Printed name and title
Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 2 of 6 PageID# 2



                                      AFFIDAVIT


The affiant, Adam J. Ulery, having been duly sworn, depose and states that the
information contained herein is true and accurate to the best of your affiant's knowledge.


    1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

       Explosives (ATP) and have been since October 2009. My law enforcement and

       legal training consist of the Criminal Investigator Training Program at the Federal

       Law Enforcement Training Center in the winter of 2009, and the Special Agent

       Basic Training at the ATF National Academy in the spring of 2010. I received

       specialized training at the academy concerning violations of the Gun Control Act

       within Title 18 of the United Stated Code. Since graduating from the academy, I

       have been at the ATF Fairview Heights, IL Field Office from the spring of 2010

       until April 2016 and then at the Richmond, VA Field Office from April 2016

       through the present. In addition to training at the academy, I attended the ATF

       Complex Case training in January of 2013. During my tenure as an ATF Special

       Agent with the Department of Justice, I have participated in, and lead numerous

       investigations, to include but not limited to, homicide, organized crime, narcotics

       and firearms trafficking, and Federal firearms violations. These violations are

       included in Title 18 and 21 of the United States Code. I have authored search and

       seizure, and arrest warrants in connection with these investigations.

   2. The information in this affidavit is the result ofa joint investigation involving the

       Bureau of Alcohol, Tobacco, Firearms, and Explosives(ATF), and the Colonial

       Heights Police Department. All information contained in this affidavit is either
Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 3 of 6 PageID# 3



     based upon your affiant's personal knowledge and or the investigation and

     observations of other officers and agents involved in this investigation.

  3. I present this affidavit in support ofa criminal complaint charging JOHN

     PRUITTE with Conspiracy to Distribute Fentanyl and Acetylfentanyl in violation

     of Title 21 U.S.C. §§841(a)(l)and 846.

  4. Since this affidavit is being submitted for the limited purpose of establishing

     probable cause to arrest PRUITTE,it is not intended to include each and every

     fact and matter observed or known to the government. I have set forth only those

     facts necessary to show that there is probable cause to support the charge set forth

     in paragraph 3 above.

  5. On December 23,2017, a female (identified hereafter as ELT)was foxmd

     unresponsive at her residence in Dinwiddie, VA. Shortly after she was found by

     her mother in an unresponsive condition, Dinwiddie County Sheriffs Deputies

     and paramedics arrived to the residence. ELT was pronounced dead shortly

     thereafter.


  6. Deputies located an opened plastic baggie near ELT's body which contained a

     white powdery substance. The baggie was secured by law enforcement and was

     subsequently sent to the DEA Mid-Atlantic Laboratory for testing. The contents

     ofthe baggie tested positive for Fentanyl and Acetylfentanyl. Deputies also

     located a piece of silver aluminum foil with burnt residue on the kitchen counter

     near ELT's body as well as a straw with a white powdery substance. These items

     returned as no controlled substance found.
Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 4 of 6 PageID# 4



  7. ELT's mother advised deputies that her daughter had a drug addiction, and that

     her drugs of choice were heroin and cocaine.

  8. On January 8, 2018, ATF Special Agent Jason McClendon and Task Force

     Officer Reggie Ferguson interviewed PRUITTE. PRUITTE was advised of his

     rights pursuant to Miranda and he agreed to waive his rights and speak with

     Agent McClendon and TFO Ferguson. PRUITTE identified the decedent as his

     girlfnend, and stated that the last time he had seen ELT was when he overdosed at

     his residence approximately three weeks prior to her death.

  9. PRUITTE stated that on December 22,2017,ELT contacted him and told him

     that she had $500. He said she wanted to know if he could pick her up so that she

     could get high. PRUITTE advised ELT that it would be a few hours before he

     could meet up with her. ELT asked PRUITTE if there was anyone he trusted who

     could deliver heroin to her. PRUITTE stated that there was someone he trusted.

     PRUITTE hung up the phone and then contacted Miles Johnson to set up a drug

     transaction with ELT.PRUITTE's information was corroborated based as result

     oftelephone analysis ofPRUITTE's,ELT's and Johnson's telephone records.

  10. PRUITTE stated that he spoke with Johnson and asked Johnson to deliver heroin

     to ELT in Dinwiddie County, Virginia for $200.00. Johnson advised PRUITTE

     that ELT should call Johnson. PRUITTE then called ELT and provided her with

     Johnson's cellular telephone number.

  11. PRUITTE stated that within approximately one hour, ELT had received the

     narcotics from Johnson, and that within 20 minutes she was dead.
Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 5 of 6 PageID# 5



  12. PRUITTE added that he deleted all of his text messages from that evening.

     PRUITTE stated that,"The dope that he [Johnson] dropped off killed her."

     PRUITTE said that between July 2017 and December 2017 he purchased heroin

     from Johnson more than 30 times and that he had purchased heroin from Johnson

     on a daily basis.

  13. On February 16,2018, a Virginia Medical Examiner's report was received which

     listed ELT's death as an accidental death due to Fentanyl and Acetylfentanyl

     toxicity.

  14. On April 9, 2019, Special Agent McClendon and your affiant interviewed

     PRUITTE a second time. PRUITTE was once again read his rights pursuant to

     Miranda and he agreed to waive his rights and speak with law enforcement. In a

     ^osi-Miranda statement,PRUITTE advised that he and ELT were clean(meaning

     not using drugs) at the time of her death, but that ELT had insisted on getting

     high. PRUITTE advised that ELT had begged him for the number of one of his

     drug dealers. PRUITTE stated that he then called Johnson and asked Johnson if

     he would bring heroin to ELT at her home in Dinwiddie. PRUITTE stated he

     called ELT back after speaking with Johnson. Telephone records show contact

     between ELT,Johnson and PRUITTE on the evening of ELT's death.

  15. PRUITTE stated that his role was just to put the two(Johnson and ELT)together,

     and thereafter he let them do their thing.
Case 3:19-mj-00060-DJN Document 1 Filed 04/18/19 Page 6 of 6 PageID# 6



   16. Based on the foregoing, your affiant believes that probable cause exists to arrest

       JOHN PRUITTE for conspiring with others, known and unknown,to distribute a

       controlled substance, to wit: a mixture and substance containing a detectable

       amount ofFentanyl and Acetylfentanyl, in violation of Title 21 U.S.C. §§

       841(a)(1) and 846.

   17. All aspects ofthe events described herein occurred in the Eastern District of

       Virginia and within the jurisdiction ofthis Court.


Respectfully submitted April 18, 2019



                                     Adam J.
                                     Special Agent
                                     Bureau of Alcohol, Tobacco and Firearms

Reviewed and Approved: AUSA Angela Mastandrea-Miller*

Subscribed and sworn to before me
April |g .2019
Richmond, Virginia



                                                ISI
                                      David J. Novak
                                      United S^tes Magistrate Judge
